DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/017235(WO235), and further in view of Hou et al. US 2018/0051388 (Hou)
WO235 teaches a method for producing a Mg or Mg alloy product(title), comprising the following step[0009, 0021-0023,0029, 0032-00342]:
Pretreating a Mg substrate[0032-0034];
Cleaning the Mg substrate with de-ioinized water[0033];
Anodizing the Mg substrate under a constant current of 0.5-6A/dm2 to form a micro-porous layer having a thickness of 1-50µm[0041,0044];
Rinsing the anodized Mg substrate[0042];
Electroplating the Mg substrate in plating bath comprising a metal and a complexing agent, wherein the pH of the bath is 7-14 to form a metallic plating layer(abstract)[0052-0053, Table 2].
Regarding claims 1-2 and 12-13, WO235 does not explicitly teach the claimed applying a first current to the plating bath to form an interlock layer and applying a second current to the plating bath to form a coating on the interlock layer.
Hou teaches a process of plating a metal substrate, such as Mg[0029], wherein an anodized metal substrate is electroplated at a first plating current to form an interlocking layer and a second plating current to form a second plating layer[0037].
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporate the 2-stage electroplating of Hou into the electroplating process of WO235 in order to produce a thin film coating having a desired initial coating thickness as taught by Hou(abstract,0008]).
Regarding claim 4, WO235 further teaches that the anodization voltage is supplied by a DC power[0040], which encompasses the claimed pulsed direct current power supply.
Regarding claim 5, WO235 teaches that the anodization happens at a current density of 0.5-6A/dm2 at a temperature of 10-30ºC[0041].
Regarding claims 6 and 15, WO235 teaches an anodizing voltage of less than 100 volts[0041], which encompasses the claimed voltage of less than 75 volts.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 8, since the plating bath has an alkaline pH, it would have been well within the skills of an ordinary artisan to have incorporated a hydroxide as claimed in order to achieve desired pH.
Regarding claims 9 and 17, the electroplating step as taught by Hou follows a plating current profile to allow the interlock layer to fill the micro-pores in the anodizing layer as claimed(abstract, [0037-0038]).
Regarding claim 10, Hou further teaches that the second plating current is higher than the first plating current as claimed[0039-0040].
Regarding claim 11, Hou further teaches that the plating layer has a thickness of 1-10µm at the first plating stage and another 1-10µm at the second plating stage[0039-0040], implying a total plating layer thickness of 2-20µm, which overlaps the claimed coating thickness.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 18, the WO235 further teaches that the plating film is be Ni[0058] and the plating bath contains phosphorus[0083].
Regarding claim 19, the first plating current as taught by Hou is 2-4A/dm2[0038], which overlaps the claimed plating current at its upper limit of 2A/dm2.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 20, WO235 further teaches an anodization time of 10-1000sec, which encompasses the claimed anodization time.  Additionally, Example 1 of Hou further teaches a first plating current of 0.5A/dm2 and a second plating current of 2A/dm2, which reads on the claimed second and third current ranges. Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.

Claim(s) 3, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO235 in view of Hou, and further in view of Luo et al. US 2007/0221508(Luo).
The teachings of WO235 in view of Hou are discussed in section 4 above.  However, WO235 in view of Hou does not explicitly teach the claimed anodizing solution comprising claimed sodium hydroxide or disodium metasilicate or and organic agent such as citric acid.
Luo teaches an anodizing solution comprising sodium hydroxide, sodium silicate and a complexing agent such as citric acid[0011, 0014].
Regarding claims 3, 7, 14 and 16, it would have been obvious to one of ordinary skill in the art to have incorporated the anodizing solution of Luo into the anodizing step of WO235 in view of Hou in order to form a black coating with improved corrosion inhibition as taught by Luo(abstract, [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733